ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Tactical Network Corporation                 )     ASBCA No. 62963
                                              )
 Under Contract No. FA8217-21-P-0004          )

 APPEARANCE FOR THE APPELLANT:                      Mr. Tim Antrim
                                                     President

 APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                     Deputy Chief Trial Attorney
                                                    Maj Thomas Pfeifer, USAF
                                                    Christopher M. Judge-Hilborn, Esq.
                                                     Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE SWEET

        On June 24, 2021, pro se appellant Tactical Network Corporation (Tactical
Network) filed a notice of appeal, which we docketed as ASBCA No. 62963. As the
complaint subsequently indicated, ASBCA No. 62963 challenges the government’s
interpretation of the contract, and seeks an order directing the government to receive
pending deliverables. The contracting officer (CO) then issued an order to show cause
why the contract should not be terminated in light of Tactical Network’s purported
discontinued performance. As a result, Tactical Network filed a motion to compel on
August 2, 2021, seeking an order compelling the CO to refrain from further contract
actions. On August 4, 2021, Tactical Network filed a motion in limine, seeking
permission to take discovery from the CO. On August 30, 2021, Tactical Network
filed a motion for summary judgment, arguing that the government’s answer admitted
the majority of the complaint’s allegations. On September 1, 2021, the government
filed a motion to strike the portion of the complaint seeking an order directing the
government to receive pending deliverables. Meanwhile, on September 8, 2021, the
CO terminated the contract for default. On September 9, 2021, Tactical Network filed
a “motion to join,” seeking to convert the termination for default to a termination for
convenience, and to consolidate that challenge with ASBCA No. 62963. On
September 11, 2021, the government filed an opposition to the motion to join,
opposing consolidation of the new appeal and ASBCA No. 62963. Because a new
appeal has not been docketed, the government did not challenge that new appeal.
However, the government filed a motion to dismiss ASBCA No. 62963 on the grounds
that the termination for default mooted the issues of contract interpretation in ASBCA
No. 62963.

       First, we deny Tactical Network’s motion to compel, and grant the
government’s motion to strike, because the motion and the complaint both request
injunctive relief or specific performance, which we cannot provide. The Board does
not possess jurisdiction to provide injunctive relief or order specific performance.
Konoike Construction Co., ASBCA No. 40910, 91-3 BCA ¶ 24,170 at 120,908. The
motion to compel’s request that we order the CO not to take further contract actions
and the complaint’s request that we order the government to receive pending
deliverables are in the nature of requests for injunctive relief or specific performance.
Therefore, we do not possess jurisdiction to grant that relief. In any event, the
termination for default has mooted those requests. As a result, we deny the motion to
compel, and grant the motion to strike.

       Second, we deny Tactical Network’s motions in limine and for summary
judgment. Those motions are premature because we have not issued a scheduling
order, and discovery has not commenced. In any event, Tactical Network’s
conclusory motion for summary judgment fails to show that there is no genuine issue
as to any material fact, and that Tactical Network is entitled to judgment as a matter of
law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       Third, we treat Tactical Network’s motion to join as a notice of appeal, and will
docket it under a separate docket number. Moreover, we grant Tactical Network’s
motion to consolidate that appeal with ASBCA No. 62963, and deny the government’s
motion to dismiss ASBCA No. 62963. Instead of being moot, the issues of contract
interpretation raised in ASBCA No. 62963 will be crucial in resolving the new appeal
challenging the termination for default.

                                    CONCLUSION

       For the reasons discussed above, Tactical Network’s motion to compel, motion
in limine, and motion for summary judgment are denied. Likewise, the government’s
motion to dismiss is denied. We will treat Tactical Network’s motion to join as a new
appeal, and we grant Tactical Network’s motion to consolidate that appeal with
ASBCA No. 62963. We also grant the government’s motion to strike, and we strike




                                            2
  the portion of the complaint in ASBCA No. 62963 seeking an order directing the
  government to receive pending deliverables.

            Dated: October 13, 2021




                                                 JAMES R. SWEET
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                          I concur




 RICHARD J. SHACKLEFORD                            J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62963, Appeal of Tactical
Network Corporation, rendered in conformance with the Board’s Charter.

      Dated: October 13, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            3